PER CURIAM.
The principal facts of this ease will be found in the opinion delivered on the former writ of error. Du Bois Electric Co. v. Fidelity Title & Trust Co., 238 Fed. 129, 151 C. C. A. 205, L. R. A. 1917C, 907. We there decided that the only ground for holding the Electric Company liable for the injury to Pancoast “would be a continuing duty resting on the company so to maintain the banner that persons on the street should not be endangered.” On the irial now under review some evidence was offered on this question, and the verdict must he based on a finding that the company had undertaken the duty of maintenance, as well as the duty of hanging the banner ami taking it down. In our opinion, the only testimony in support of such a finding was too meager and too vague to justify the verdict, and (he trial judge) should therefore have given instructions in favor of the defendant. The judgment is reversed.